In an action for divorce, defendant appeals from an order of the Supreme *892Court, Queens County, dated April 9, 1975, which denied her motion to vacate an inquest which was taken upon her default in appearing for trial. The inquest resulted in the entry of a judgment on May 5, 1975. Order reversed, without costs, motion granted and judgment vacated. As we have previously stated, our policy with respect to vacating defaults in matrimonial actions is a liberal one (Kerr v Kerr, 6 AD2d 807). The circumstances which gave rise to the default in this case justify our reversal and granting of appellant’s motion to open her default. Rabin, Acting P. J., Latham, Cohalan, Christ and Brennan, JJ., concur.